Citation Nr: 1216125	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical spine sprain.

2.  Entitlement to a rating in excess of 20 percent for lumbar spine sprain.  

3.  Entitlement to a rating in excess of 10 percent for posterior tibial tendonitis of the left ankle.

4.  Entitlement to a rating in excess of 10 percent for posterior tibial tendonitis of the right ankle.

5.  Entitlement to a rating in excess of 20 percent for mild pes planovalgus deformity, left foot and status post lapidue arthrodesis of the first metatarsocumeiform joint with bunionectomy with chronic foot pain (hereinafter "left foot disability").

6.  Entitlement to a rating in excess of 30 percent for migraine headaches.

7.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 2001 to June 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2010, the Veteran had an informal conference with a Decision Review Officer (DRO) in lieu of a hearing; a copy of the informal conference report is associated with the claims file.  

In July 2011, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The issues of a rating in excess of 10 percent for cervical spine sprain and a rating in excess of 20 percent for lumbar spine sprain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected posterior tibial tendonitis of the left ankle has been manifested by no more than moderate limitation of motion of the left ankle; there is no evidence of ankylosis or other significant impairment. 

2.  The Veteran's service-connected  posterior tibial tendonitis of the right ankle has been manifested by no more than moderate limitation of motion of the right ankle; there is no evidence of ankylosis or other significant impairment.

3.  The Veteran's left foot disability does not result in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Findings commensurate with a severe foot injury are not shown.

4.  The Veteran's migraine headaches are productive of symptoms that more nearly resemble headaches which are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for posterior tibial tendonitis of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5271-5024 (2011). 

2.  The criteria for a rating in excess of 10 percent for posterior tibial tendonitis of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5271-5024 (2011). 

3.  The criteria for a rating in excess of 20 percent for mild pes planovalgus deformity, left foot and status post lapidue arthrodesis of the first metatarsocumeiform joint with bunionectomy with chronic foot pain have not been met.  1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5280-5276 (2011). 

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002  & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, November 2007 and June 2008 pre-rating letters provided notice to the Veteran of the  evidence and information needed to substantiate her claims for increased ratings on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, these letters provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  Hence, the November 2007 and June 2008 letters meet the notice requirement.
 
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, letters from the Veteran's prior employers and daycare provider, and the reports of April 2008 and April 2010 VA examinations.  Also of record and considered in connection with the appeal is the report from a March 2010 DRO informal conference and the transcript from the July 2011 Board hearing, as well as various written statements provided by the Veteran as well as by her representative, on her behalf.

With regard to the 2008 and 2010 examinations of record, the Board finds that there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left and right ankle, left foot, and migraine disabilities since the examination in 2010.  Moreover, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims for higher ratings for her right and left ankle, left foot, and migraine disabilities.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate her disabilities under the applicable rating criteria.  The Board recognizes that at a July 2011 video-conference hearing, the Veteran's representative indicated that the Veteran attended a DRO hearing in March 2010, at which time it was agreed that a decision would not be rendered until new examinations were made "and specifically, x-rays of the issues at hand taken a look at and having a doctor's input on those said x-rays in order to make a just and equitable Decision."  The representative asserted, however, with regard to the April 2010 VA examinations, "no x-rays were taken, and the Veteran spent a total of about five minutes on each issue with the same person, and no x-rays were ever taken."  The representative contended that the April 2010 "examination was of no merit, because they didn't do what the DRO asked for."  Page 19 of the Board hearing transcript also reflects that "it was agreed upon, at the DRO hearing, that they were not going to make any Decision in your case without having x-ray evidence to substantiate your problems with your ankles" but that "when you went to this follow-[up] examination, they never x-rayed anything."  The Board understands the contentions set forth, however, the Board notes that under the law, the Veteran is only entitled to an adequate examination.  The examiner specifically indicated that no x-rays were needed.  As the examiner in his medical judgment did not indicate the necessity of conducting x-rays, the Board cannot find that all indicated tests were not accomplished in the absence of an independent medical basis for concluding so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (providing that the Board cannot render its own medical conclusions).  For these reasons, the Board does not find the April 2010 VA examinations inadequate. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. 

II.  Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40 , 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

A.  Posterior tibial tendonitis of the left and the right ankle

The Veteran's left and right ankle posterior tibial tendonitis are each rated at 10 percent disabling, pursuant to DCs 5271-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  In this case, Diagnostic Code 5271 refers to limited motion of the ankle and Diagnostic Code 5024 refers to tenosynovitis. 

Diagnostic Code 5024, instructs the rater to evaluate tenosynovitis based on limitation of motion of the affected parts, as degenerative arthritis (except in cases involving gout, which is not here demonstrated). 

Diagnostic Code 5271 provides a 10 percent rating for moderate limited motion of ankle, and a 20 percent rating for marked limited motion of the ankle. 

The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71 , Plate II. 

The Board notes that words such as 'moderate' and 'marked' are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6 . 

The medical evidence includes an April 2008 VA joints examination that shows that  the Veteran has tenderness in both ankles from her flat feet and bunion surgery.  She has put a lot of strain on the ankles.  She gets bilateral posterior tibial tendonitis.  The Veteran does not use assistive devices, she can work, and perform normal daily activities.  Range of motion of both ankles was from 20 degrees of dorsiflexion to 40 degrees of plantar flexion.  There is pain and tenderness on the medial aspect of the ankle with motion.  Repetitive use does cause increasing pain and tenderness.  No range of motion change noted.  No flare-ups noted.  X-ray of both ankles was normal.  Diagnosis was posterior tibial tendonitis, both ankles.  

An April 2010 VA joints examination revealed that the Veteran has had persistent pain and tenderness in the ankles.  She gets some soreness and tenderness.  Prolonged standing and walking bothers it.  When she is up on her feet for more than an hour or two at times, she gets some aching, pain, and swelling in the ankles and has to get off of them.  When she gets up in the morning, the swelling is down.  She does not use any assisted devices.  She is not able to do any work that requires prolonged standing and walking.  She would have to do sedentary work.  She can perform normal daily activities.  Range of motion of both ankles noted that has dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  There is pain throughout the range of motion.  According to Deluca, repetitive use increased the pain.  Flare-ups occur with prolonged standing.  X-ray was not deemed needed.  Diagnosis was bilateral posterior tibial tendinitis.  

During the July 2011 hearing, the Veteran testified that she was having spasms in her ankles that are pretty debilitating, in that she could not walk.  See hearing transcript, page 21.  She also stated that she has a lot of swelling, about two to three times a week. 

The evidence of record more closely approximates the criteria for moderate limited motion of the left and the right ankle based on findings in April 2008 and April 2010 VA examinations.   In this regard, dorsiflexion, at worst, has been 0 to 10 degrees (with normal of 0 to 20 degrees) which is demonstrative of moderate loss of motion.  Plantar flexion was consistently 0 to 40 degrees (with normal of 0 to 45 degrees) which is demonstrative of mild loss of motion.  On this record, the Board finds that no more than a 10 percent rating is assignable for the left and right ankle disorders because the medical evidence does not show more than a moderate limitation of ROM or functional loss due to pain that met or even came close to the level of marked impairment. 

The Board has considered the Veteran's complaints of pain, swelling, tenderness and functional loss, but finds that documented symptoms warranting a rating in excess of 10 percent are not shown.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (West 2002 & Supp. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, when 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the CAVC found that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59  to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id. , at *5.  Here, though, unlike in Burton, this is indeed being addressed but does not provide reason for ratings in excess of 10 percent for either the right or the left ankle.  While pain was demonstrated through the range of motion and repetitive use caused an increase in pain on the examinations, this did not result in additional functional loss.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board is also cognizant that the Veteran experiences flare-ups of pain.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Given the mild to moderate loss of motion and lack of additional functional loss on repetitive use demonstrated on examination, there is no factual probability in the record for concluding that during flare-ups the overall functional impairment associated with the ankles is more commensurate to the level of disability associated with marked disability under Diagnostic Code 5271 and any opinion purporting to find such would not be supported by the findings on the examination reports.  
 
In addition, when considering the applicability of other diagnostic codes, the Board finds that DCs Diagnostic Code 5262 (malunion of the tibia and fibula with slight knee or ankle disability), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as there was no evidence of ankylosis, malunion or astralgalectomy in the medical records.  Accordingly, those diagnostic codes may not serve as the basis for an increased rating. 

The Board notes that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, and she is credible in her belief as to the severity of her disabilities.  However,  the Veteran is not competent to identify a specific level of disability of the left and right ankle disorders-according to the appropriate diagnostic codes as this requires expertise. 

Such competent evidence-concerning the nature and extent of the Veteran's left and right ankle disabilities-has been provided by the medical personnel, on two separate occasions, who have examined her during the current appeal period and who have rendered pertinent findings in conjunction with the evaluation. The medical findings (as provided in the examination reports) directly address the criteria under which the left and right ankle disabilities are evaluated. 

Based on the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's Posterior tibial tendonitis of the left and the right ankle is not warranted. 

B.  Left foot disability

The Veteran's service-connected left foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5280-5276.   This hyphenated DC may be read to indicate that hallux valgus is the service-connected disorder, and it is rated as if the residual condition is flatfoot under DC 5276. 

Under DC 5280, a single, 10 percent evaluation is authorized for severe hallux valgus, if equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head. 38 C.F.R. § 4.71a , DC 5280.  This is the highest rating possible under DC 5280. 

Under DC 5276 acquired flatfoot is evaluated as follows: mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability. 

An April 2008 VA foot examination report reflects that the Veteran has had a bunion done on her left foot.  She developed flat feet on both feet after that.  She gets pain, soreness, and tenderness under both feet.  She had surgery on the bunion of her left foot.  She wears wide shoes for comfort.  She is able to work, but has pain with it.  Examination of the left foot shows bunion surgery.  She also has pes planus.  She has pain and tenderness over the plantar surface of each foot.  No other foot or toe deformity noted.  There is pain and tenderness to palpation of both feet.  When the Veteran stands and walks, she walks on the lateral aspects of her feet.  She does have abnormal weight bearing.  Achilles tendons are well aligned.  Repetitive use bothers the pain and tenderness over the planter surfaces of both feet.  X-rays of both feet show postoperative bunions.  The diagnosis was postoperative bunion, left foot and bilateral pes planus.  

An April 2010 VA foot examination reveals that the Veteran complained of bilateral foot pain and that she gets aching, soreness, tenderness, and swelling in the feet.  Prolonged standing and walking more than two hours at a time causes her difficulties.  She wears orthotics, which help.  She is unable to work requiring prolonged standing and walking, would need sedentary-type work.  Examination of the left foot shows a postoperative bunion with some pes planus with pain and tenderness and swelling in the left foot.  There is some edema and pain and tenderness over both feet.  The Veteran was able to stand and walk, and raise on the toes and heels, but painful.  She has slight pronated foot with ambulating.  The Achilles were well aligned.  She has pain with manipulation of both feet.  According to DeLuca, repetitive use does increase foot pain.  No X-rays were deemed needed.  The diagnosis was bilateral pes planus, postoperative bunion left foot.  

During the July 2011 hearing, the Veteran testified that her symptoms had increased since 2008.  She indicated that she had  a lot of swelling, two to three times a week.  She uses Epsom salt, ice, and elevation.  She stated that she bought shoes that accommodate her swelling.  See hearing transcript, pages 11-12.  She stated that she does not get shoes from the VA.  See hearing transcript, page 15.  The Veteran also stated that she has spasms in the back of her heel and that her toe is deformed, in that she cannot move it or bend it.  She also has extreme tenderness on the plantar surfaces of the feet.   

Considering the above evidence in light of the criteria listed above, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected left foot disability is not warranted. 

Initially, the Board notes that the Veteran is currently in receipt of a 20 percent rating for her left foot disability, which is higher than the maximum rating provided under DC 5280; hence, this DC requires no further consideration as it will not afford the Veteran a higher rating.
 
The findings provided in the evidence noted above are insufficient to meet the criteria for a higher 30 percent rating under DC 5276.  This evidence shows the Veteran's left foot has tenderness of the plantar surfaces, which is mentioned in the criteria for the higher 30 percent rating.  However, it was never characterized as extreme tenderness; and, more importantly, there is still no evidence that the left foot is manifested by marked pronation, marked inward displacement, or severe spasm of the tendo Achilles on manipulation, which are contemplated for the higher 30 percent rating under DC 5276.  Indeed, the Board recognizes that DC 5284 provides a 30 percent rating for "severe" foot injuries but does not define "severe."  Such 30 percent rating under DC 5276 contemplates symptomatology as previously discussed that does not describe the Veteran's disability.  Thus, the Veteran's foot disability is not commensurate to a "severe" foot injury as contemplated under DC 5284.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca. However, an increased evaluation for the Veteran's left foot disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, swelling, and tenderness in her foot during both VA examinations.  However, the effect of the pain, swelling, and tenderness is contemplated in the currently assigned 20 percent disability rating under DC 5276.   Indeed, DC 5276 specifically contemplates pain.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish the degree that would warrant an increased evaluation. 

While the Veteran is credible in her belief that her symptoms warrant a higher rating, the medical examiners have the expertise to assess the actual nature and severity of the disability and accordingly, their medical findings are more probative on the question of the actual nature and severity of the disability.  

C.  Migraine headaches

The RO has evaluated the Veteran's migraine headaches as 30 percent disabling under the provisions of 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2011).  Under that diagnostic code, a 30 percent rating may be assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months and a 50 percent rating may be assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

An April 2008 VA examination reflects that the Veteran experiences "nauseousness" without episodes of vomiting related to her migraine headaches.  She has photosensitivity and phonophotophobia.  She needs complete silence for her headaches.  She currently takes up to six to seven tablets per week to treat her headaches.  The Veteran stated that she gets 1 "bad" headache per week.  She has 2 lesser intensity headaches per week.  Since January, she has experienced 5 episodes at work where she could not perform her duties and took either an early lunch or a break to the let the "pills kick in."  The headaches average out at 9/10 at present with a duration of four to five hours on average.  For the past six to twelve months, she has sought out emergency room help for her headaches five to six times.  On examination, the Veteran appeared to be in mild distress.  She was having a mild form of headache at this time.  She had normal CN II-XII examination and normal motor/sensory/cerebellar examination.  The VA examiner's impression was that it would appear by history that there was a probable picture of headache secondary to analgesic rebound phenomenon as well as probably primary migraine episodes.  The frequency at which she suffers severe types of headaches (probable migraines) is once weekly.  The Veteran believes that the intensity and symptomatology have worsened and made her more dysfunctional at work compared to while in the military. 

In an undated letter, the Veteran's prior employer stated that on numerous occasions from January to July 2007 she had to find someone to cover a shift or allow for an extended lunch due to the Veteran's headaches.  She witnessed the Veteran going into an empty room and sit in the dark for at least an hour with tears in her eyes, rocking back and forth.  Unfortunately, she had to let the Veteran go not because of her headaches, but at times she had problems standing on her feet for long periods of time.  

In an undated letter, the Veteran's daycare provider stated that on several occasions she allowed for late pickups and extra days for care of her son due to what the Veteran described as migraine headaches. 

In a March 2009 letter, a human resources coordinator from Elite Staffing Services stated that the Veteran's last day of work was on October 30, 2007.  

An April 2010 VA examination report reflects that the Veteran reported in January of 2007, her headaches were more intense, accompanied by nausea, and began to interfere with her ability to work and take care of her son.  This is when the headaches became prostrating for the first time.  The frequency (about 2 to 3 times a week) remained the same, but one of them would be prostrating.  The headaches are associated with photo and phonophobia, nausea, and vomiting.   Duration for non-prostrating was about an hour and prostrating from three to twenty four hours.  Prostrating headaches include pain, weakness, fatigue or functional loss.   Ordinary activity is not possible during prostrating headache.  The diagnosis was migraine headaches with secondary analgesic rebound headaches.  The VA examiner stated that the Veteran's headaches have increased in severity over time.  The VA examiner reviewed the prior April 2008 VA examination with the Veteran and she was in agreement with the facts therein.  Since there is no scientific test to prove that someone is having a headache, and we are not with the Veteran when she is having the headache, the VA examiner has always accepted a consistent and reliable history as sufficient for diagnosis of the headache and for its aggravation.  It is therefore more likely than not that the Veteran's headaches have worsened since service.  In an addendum, the VA examiner noted that the Veteran was a full time licensed practical nursing student until January 2010.  The headaches did not interfere with her studies; however, while she worked as certified nursing aid, she had to call in sick and go home early due to both her headaches and her foot pain and had to leave her job because of this.  

During the July 2011 hearing, the Veteran testified that she gets prostrating attacks from her headaches about two to three times a week.  She takes prescription medication two times a day.  If that does not work, she is supposed to take an additional medication two hours before it gets to the point where she has to go into a dark room.  She has to stay away from any type of music, the sun, any movement with the prostrating headaches.  The Veteran stated that the last time she worked was in July 2008 and part of that reason was due to the debilitating attacks from her headaches three to four times a week.    

Considering the evidence of record in light of the above criteria, and resolving all reasonable doubt in the veteran's favor (see 38 C.F.R. § 4.3 ), the Board finds that the overall record supports the assignment of the maximum 50 percent rating for migraine headaches.

The VA examiners have indicated that the Veteran provides a reliable history of her migraine headaches and their severity, and the most recent VA examiner concluded that the Veteran's headaches were prostrating and impacted her ability to retain employment.  The Veteran describes having at least one migraine headache a week that is prostrating, lasting from three to twenty four hours.  Prostrating headaches include pain, weakness, fatigue or functional loss and prevent ordinary activity. 
These assertions tend to indicate more than the characteristic prostrating attacks occurring, on the average, of once per month, that warrant the assignment of the current 30 percent rating.  Moreover, the assertions of the Veteran, her past employer and daycare provider tend to show that the frequency and severity of her headaches result in greater industrial impairment than is contemplated in the current 30 percent rating assigned. 

In regard to entitlement to an evaluation in excess of 50 percent, the Board notes that this is the highest schedular evaluation available for migraine headaches.  See 38 C.F.R. § 4.124a , Code 8100.  The Board has examined the rating schedule to determine if there are any other appropriate rating codes that might allow for an evaluation in excess of 50 percent, but there are none.  As the maximum schedular evaluation is in effect, no additional discussion is necessary. 

Under these circumstances, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for assignment of a 50 percent rating-the maximum rating assignable for the Veteran's migraine headaches under Diagnostic Code 8100-is warranted. 


D.  Each disability

The Board has also considered whether any of the above disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe each of the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not described any exceptional or unusual features associated with her disabilities.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular ratings for each disability decided herein, are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for posterior tibial tendonitis of the left ankle is denied.

A rating in excess of 10 percent for posterior tibial tendonitis of the right ankle is denied.

A rating in excess of 20 percent for mild pes planovalgus deformity, left foot and status post lapidue arthrodesis of the first metatarsocumeiform joint with bunionectomy with chronic foot pain is denied. 

A 50 percent rating for migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

During the July 2011 Board hearing, the Veteran responded to her representative's questioning and indicated that she had pain that radiated from her cervical and lumbar spine to her back side, behind her legs, and to her feet.  The Veteran last underwent a VA spine examination in April 2010, and at that time there was no indication of radicular symptoms.  Significantly, however, it was noted that a "sensorimotor exam" would be conducted by Dr. S. but the claims file does not reflect that this was conducted.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected cervical and lumbar spine disabilities on appeal, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Accordingly, the RO/AMC should arrange for the Veteran to undergo appropriate VA examinations to determine the severity of her service-connected cervical spine and lumbar spine disabilities, to include orthopedic and neurological manifestations, to the extent present.

It is also the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 . A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)  (2011). 

In this case, the Veteran contends that she is unable to maintain substantially gainful employment due to her service-connected disabilities.  As of this decision, service connection is in effect for cervical spine sprain, rated as 10 percent disabling, lumbar spine sprain, rated as 20 percent disabling, posterior tibial tendonitis of the left and the right ankle, each rated as 10 percent disabling, and mild pes planovalgus deformity, left foot and status post lapidue arthrodesis of the first metatarsocumeiform joint with bunionectomy with chronic foot pain, rated as 20 percent disabling.  In addition, as the result of the decision above, a higher rating of 50 percent for migraine headaches has been awarded.  Thus, the Veteran satisfies the criteria set forth in 38 C.F.R. § 4.16(a) (2011).  The remaining question, then, is whether the Veteran's service-connected disabilities render her unemployable 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In an undated letter, the Veteran's prior employer stated that on numerous occasions from January to July 2007 she had to find someone to cover a shift or allow for an extended lunch due to the Veteran's headaches.  She witnessed the Veteran going into an empty room and sit in the dark for at least an hour with tears in her eyes, rocking back and forth.  Unfortunately, she had to let the Veteran go not because of her headaches, but at times she had problems standing on her feet for long periods of time.  In a March 2009 letter, a human resources coordinator from Elite Staffing Services stated that the Veteran's last day of work was on October 30, 2007.  During an April 2010 VA examination, the Veteran reported in January of 2007, her headaches were more intense, accompanied by nausea, and began to interfere with her ability to work and take care of her son.  In an addendum, the VA examiner noted that the Veteran was a full time licensed practical nursing student until January 2010.  The headaches did not interfere with her studies; however, while she worked as certified nursing aid, she had to call in sick and go home early due to both her headaches and her foot pain and had to leave her job because of this.  The 2010 VA ankle and foot examinations noted that the Veteran would be unable to engage in work requiring prolonged standing and walking and would need sedentary-type work.  

Given all of the above, the Board finds that the Veteran should be afforded a VA medical opinion for the purpose of determining whether her service connected disabilities render her unemployable.

Prior to arranging for the Veteran to undergo further examinations, the RO/AMC should obtain and associate with the claims file all outstanding VA records. The Veteran has identified receiving medical treatment at the Brecksville and Louis Stokes Wade Park VA medical centers (VAMCs).  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding medical records pertaining to the cervical and lumbar spine from the Wade Park and Brecksville VAMCs, dated from 2006 to the present.  Also, in a February 2009 statement, it was noted that "[t]he [V]eteran requests the rating board obtain for review the Vocational Rehabilitation and Counseling Service VR&E counseling files from the DVARO Pittsburgh, Pennsylvania and the DVARO Cleveland, Ohio.  She had participated in a registered nurse training program.  However, she was later determined to be infeasible for continued training due to the severity of the established service connected disabilities."  The identified records directly relate to the issue of entitlement to TDIU.  Accordingly, the Veteran's vocational rehabilitation folder should be associated with the claims file.   

Accordingly, these matters are REMANDED for the following actions:

1.   The RO/AMC should obtain all outstanding VA medical records pertaining to treatment of the Veteran's lumbar spine and cervical spine from the Wade Park and Brecksville VAMCs, dated from 2006 to the present. The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 

2.  Associate the Veteran's vocational rehabilitation folder with the claims file. 

3.  Then, the Veteran should be scheduled for VA appropriate examination(s) to ascertain all orthopedic and neurological findings specific to the Veteran's service-connected cervical and lumbar sprain disabilities.  The claims folder must be made available to the examiner(s) performing each examination, and those examiner(s) are asked to indicate that they have reviewed the claims folder.  All indicated tests should be accomplished (to include x-rays), and all clinical findings reported in detail.

The Veteran should undergo a "sensorimotor exam" as such exam was indicated as necessary at the April 2010 VA examination.  In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's lumbar spine and cervical spine disabilities, if any, and provide an assessment of the extent or severity of each.  

In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar and the cervical spine, expressed in degrees. The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the cervical and lumbar spine.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical and lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  In addition, incapacitating episodes, to the extent identified, should be set out.

The examiner should also provide an opinion concerning the impact of the neck and low back disabilities on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

4.  Thereafter, schedule the Veteran for a Social and Industrial Survey for the purpose of ascertaining the impact of her service-connected disabilities on her employability.  The claims folder must be made available to and reviewed by the examiner including the results from the examination ordered in Remand instruction number 2.

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities [(i.) cervical spine sprain, (ii.) lumbar spine sprain, (iii.) posterior tibial tendonitis of the left ankle, (iv.) posterior tibial tendonitis of the right ankle, (v.) mild pes planovalgus deformity, left foot and status post lapidue arthrodesis of the first metatarsocumeiform joint with bunionectomy with chronic foot pain, and (vi.) migraine headaches] on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation for which she would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to her nonservice-connected disabilities and advancing age in arriving at a conclusion.

If the Veteran's service-connected disabilities do not singularly or cumulatively render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.

All findings and conclusions should be supported by a rationale.

5.  Thereafter, the RO/AMC should readjudicate the claims for higher ratings for cervical spine sprain and for lumbar spine sprain and TDIU in light of all pertinent evidence and legal authority, to include consideration of all applicable diagnostic codes and whether separate ratings for neurological and orthopedic manifestations are warranted.  The RO/AMC must document its specific consideration of 38 C.F.R. §§ 4.40 , 4.45 and 4.59 factors and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).  Also, the RO must discuss whether "staged" ratings are warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510  (2007).

6.   If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
			
							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


